DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al. (hereinafter “Khlat”, US Pat. No. 2014/0038675).
As per claim 1, Khlat  disclosed an electronic device (see fig. 11), comprising a transceiver (see fig. 11, 110) including a first PA group including at least one power amplifier and a second PA group (see at least fig. 3-10 and fig. 11, 56 & 66) including at least one PA; an antenna unit (see at least fig. 3-11, 80 & 82) including a first antenna 
As per claim 2, Khlat disclosed the communication processor is configured to simultaneously transmit the signal through one PA of the first PA group and one PA of the second PA group, and wherein the PA has any one band among a low band (LB), a middle band (MB), or a high band (HB) (see fig. 17, UHB, HB and LB, 0062 & 0070).
As per claim 3, Khlat  disclosed the communication processor (see fig. 31, 608 & 606) is configured to activate the second power modulator corresponding to an uplink carrier aggregation (CA) request while performing communication by using a PA in the first PA group based on power output from the first power modulator, and operate the 
As per claim 4, Khlat  disclosed each of the PA groups includes an LB PA, an MB PA, and an HB PA, and wherein the LB PA has a frequency ranging from 600MHz to 1GHz, the MB PA has a frequency ranging from 1.5GHz to 2.2GHz, and the HB PA has a frequency ranging from 1.8GHz to 5GHz (see 0062 & 0070).
As per claim 5, Khlat  disclosed the communication processor is configured to control power output from at least one of the first power modulator or the second power modulator based on any one of an envelope tracking  mode in which a voltage is adjusted depending on an envelope of the signal and supplied to the PA, an average power tracking  mode in which the voltage is adjusted corresponding to an average of the respective output power levels of the PAs and supplied to the PA, and a bypass mode in which a constant voltage is supplied to the PA (see 0063, Khlat disclosed the first & second modulated switchers are configured to supply power to the power amplifiers (PAs) by utilizing envelope tracking  (ET) and/or average power tracking  (APT) operations, wherein the ET/APT have adjustable power supply that provides bias voltage to the PAs in order to enable and adjusted the power of the PAs in order to perform UL carrier aggregation).
As per claim 7, Khlat disclosed the first antenna is configured to support an LB corresponding to the first frequency band and an MB corresponding to the second frequency band, and the second antenna is configured to support the MB 
As per claim 8, Khlat disclosed an LB PA, an MB PA, and an HB PA in the first PA group are configured to transmit or receive a communication control signal to/from an external device, and an LB PA, an MB PA, and an HB PA in the second PA group are configured to transmit or receive data to/from the external device (see fig. 11, fig. 17, 0062 & 0070).
As per claim 9, Khlat disclosed the communication processor is configured to receive an I/Q signal to produce a first transmit I/Q signal and a second transmit I/Q signal, and produce a first control signal to control the transceiver and a second control signal to control at least one power modulator of the power unit (see fig. 11, the baseband module 112 is configured for transmission of In-phase and Quadrature signals and see rejection above in claim 3 for control signals to the first & second modulated switchers)
As per claim 10, Khlat disclosed the communication processor (see fig. 11, 112 & 114)  is configured to connect the first antenna (see at least fig. 3, 80 & 82) to any one of PAs supporting an LB, an MB, or an HB in the first PA group by using the produced first control signal (see fig. 17, 0062 & 0070), set a power mode of the first power modulator (see 0041, 0047-0049, 0051, 0055, 0063-0079) to any one of an envelope tracking  mode (see 0063), an average power tracking  mode (see 0063), or a power modulator, selectively connect the connected PA supporting the LB, the MB, or the HB to any one of a band pass filter (see fig. 9, 106 & 108, fig. 10, 107 & 109, 0053-0054), a duplexer (see at least fig. 3, 72, 76, 84 and 86), set a power mode of the connected PA supporting the 
 As per claim 11, Khlat  disclosed the communication processor (see fig. 11, 112 & 114) is configured to connect the second antenna (see at least fig. 2, 101 & 102) to any one of PAs supporting an LB, an MB, or an HB in the first PA group by using the produced second control signal (see fig. 11, CTRL1-5), set a power mode of the second power modulator (see 0041, 0047-0049, 0051, 0055, 0063-0079) to any one of an envelope tracking  mode (see 0063), an average power tracking  mode (see 0063), or a power modulator, selectively connect the connected PA supporting the LB, the MB, or the HB to any one of a band pass filter (see fig. 9, 106 & 108, fig. 10, 107 & 109, 0053-0054), a duplexer (see at least fig. 3, 72, 76, 84 and 86), set a power mode of the connected PA supporting the LB, the MB, or the HB, a bias voltage, and an enable/disable of the first power modulator, and set a transmit/receive path as per the connected PA supporting the LB, the MB, or the HB to the enable (see 0063, Khlat disclosed the first & second modulated switchers are configured to supply power to the power amplifiers (PAs) by utilizing envelope tracking  (ET) and/or average power tracking  (APT) operations, wherein the ET/APT have adjustable power supply that provides bias voltage to the PAs 
As per claim 14, Khlat disclosed a method for transmitting or receiving a signal by an electronic device (see fig. 11), the method comprising performing communication through a PA in a first PA group (see at least fig. 3-10 and fig. 11, 56 & 66) by using power output from a first power modulator (see at least fig. 3-10, 60 & 64) configured in a power unit; detecting an uplink CA request; operating a second PA group (see at least fig. 3-10 and fig. 11, 56 & 66by activating a second power modulator (see at least fig. 3-10, 60 & 64) configured in the power unit corresponding to the detected request; and controlling transmission or reception of a signal through a PA in the second PA group while performing the communication (see 0063, Khlat disclosed the first & second modulated switchers are configured to supply power to the power amplifiers (PAs) by utilizing envelope tracking  (ET) and/or average power tracking  (APT) operations, wherein the ET/APT have adjustable power supply that provides bias voltage to the PAs in order to enable and adjusted the power of the PAs in order to perform UL carrier aggregation).
As per claim 15, Khlat disclosed selectively connecting a PA configured to support a first frequency band or a second frequency band among PAs in the first PA group and PAs in the second PA group with a first antenna; and selectively connecting a PA configured to support the second frequency band or a third frequency band among the PAs in the first PA group and the PAs in the second PA group with a second antenna (see fig. 17, 0062 & 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (hereinafter “Khlat”, US Pat. No. 2014/0038675) and in view of Granger-Jones et al. (hereinafter “Granger-Jones”, US Pat No. 2014/0227982).
As per claim 12, Khlat disclosed an arrangement of a front-end circuitry for carrier aggregation configuration includes one or more antenna ports but not explicit utilizing an arrangement of at least four antennas. However, such Granger-Jones disclosed an arrangement of a front-end circuitry for carrier aggregation configuration utilizing at least four antennas (see fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Khlat to utilize an arrangement of a  front-end circuitry for carrier aggregation configuration utilizing at least four antennas in order to provide capability to operate in all carrier aggregation configurations while reducing cross-distortion between signals, 
The improved front-end circuitry of Khlat and Granger-Jones further disclosed the antenna unit includes a third antenna (see at least fig. 7, 96C) configured to support an LB PA and at least one MB PA, a fourth antenna (see at least fig. 7, 96D) configured to support at least one MB PA and an HB PA, a first switch (see at least fig. 7, 108) configured to switch a signal received through the third antenna to the LB PA or the MB PA, and a second switch (see at least fig. 7, 110) configured to switch a signal received through the fourth antenna to the MB PA or the HB PA (see fig. 7).
As per claim 13, the improved front-end circuitry of Khlat and Granger-Jones further disclosed the first antenna is disposed in a lower area of the electronic device, the second antenna is disposed on a left side or right side of the first antenna, the third antenna is disposed on an upper area of the electronic device, and the fourth antenna is disposed on a left side or right side of the third antenna (see Granger-Jones, fig. 5).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


September 22, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643